Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00486-CR

                                 Larry Randall STEELE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 278th Judicial District Court, Madison County, Texas
                             Trial Court No. 12-11739-278-06
                        Honorable Jerry A. Sandel, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 4, 2014.


                                             _____________________________
                                             Marialyn Barnard, Justice